DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/12/2021.  As directed by the amendment: claim 1 has been amended, claims 11 and 12 have been cancelled and no new claims have been added. Thus, claims 1-5, 8-10, 13, 15-20 and 50 are presently pending in this application, and examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, 13, 15-20 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 sets forth the parameters of the second 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-10, 13, 15-20 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 sets forth the parameters of the second trough having “a distal curved radius along a distal side of the trough undulation, wherein the distal curved radius is between 0.0001 in. to 0.75in”, and further also forming “a first proximal radius where the at least one of the coupling elements joins the second circumferential support element, wherein the first proximal radius is between 0.0001 in. to 0.75 in.”, and “a second proximal radius where the at least one of the coupling elements joins the 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13, 15-20 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ramzipoor et al. (US PG Pub. 2010/0004734), hereinafter Ramzipoor, in view of Wang et al. (US PG Pub. 2012/0290063), hereinafter Wang, in view of Gregorich (US Patent No. 8,435,280), in view of Limon (US PG Pub. 2008/0275537).
Regarding claims 1, 13 and 50, Ramzipoor discloses an implantable stent scaffold, illustrated in Figures 16-17F, comprising a plurality of circumferential support elements (149) aligned about a longitudinal axis, a plurality of coupling elements (151) extending between adjacent circumferential support elements (149) and wherein the coupling elements (151) couple the adjacent circumferential support elements (149) in an alternating pattern ([0140], Lines 8-11) such that the coupling elements (149) are aligned in parallel with the longitudinal axis and are circumferentially offset from one another, wherein the stent scaffold has a proximal end and a distal end extending along the longitudinal axis, illustrated in Figure 16; the circumferential support elements/scaffold being radially expandable from a low profile to an expanded profile, illustrated in Figures 17A-17F; wherein the stent scaffold is comprised of a bioresorbable polymer ([0039], Lines 1-2; [0055] & [0057]); the circumferential support elements (149) 2 to 3000 mm2 over an outer surface of the stent, or a total surface area of 20 mm2 to 12,000 mm2; these parameters are a mere matter of normal design choice, not involving a novel inventive step, moreover, the surface area of a stent depends on multiple dimensional parameters of a stent, including overall length, overall diameter, strut width, and strut thickness, thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate dimensional parameters for the stent (i.e. length, diameter, strut width, thickness, outer/overall surface area), including having an outer surface area of 3 mm2 to 3000 mm2 and an overall/total surface area of 20 mm2 to 12,000 mm2, as claimed, depending on the size of the patient, location of use, type of surgery etc., and making such a modification would involve a mere change in the size of a component/the structure, which is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), additionally, it is to be noted that either the claim, nor the originally filed specification, give any reason/benefit for, or criticality to, the above mentioned surface area parameters, as opposed to have any other surface area values; but Ramzipoor does not specifically disclosed each of the plurality of circumferential support elements comprises a width of 0.0005 in. to 0.1 in., specifically 0.006 in., that adjacent portions of the plurality of circumferential support elements define a segment angle between 15 degrees and 179 degrees, specifically about 120 degrees, in the expanded profile (though, it is to be noted, that the segment angle shown in Figure 16 of Ramzipoor clearly illustrates an angle that falls within the above 

    PNG
    media_image1.png
    463
    521
    media_image1.png
    Greyscale

However, Gregorich teaches an implantable stent scaffold (20) comprising a plurality of circumferential support elements (22) and a plurality of coupling elements (24) coupling the circumferential support elements (22), aligned with a longitudinal axis, illustrated in Figures 1- 2B, wherein the circumferential support elements (22) have a width (Wbs) and a curved radius/radiused portion having a radius (Wbc), both between 0.06mm to 0.25mm (Gregorich: Column 4, Lines 21-22), which equates to 0.0024 - 0.0098 inches, thereby including a circumferential support element width of 0.006 inches, a radiused extension portion and distal curved radius/first radiused connecting portion radius in the range of 0.0001 in. to 0.75 in. and crest radius in the range of 0.0005 in. to 0.5 in.; and Limon teaches an implantable stent scaffold 
In view of the teachings of Gregorich and Limon, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate dimensions for the stent scaffold of Ramzipoor (which is identical in structure to the stent scaffold of the current invention at hand), including the circumferential support elements having a width in the range of 0.0005 in. to 0.1 in, specifically 0.006 in., the segment angle between adjacent portions of the circumferential support elements, when the stent scaffold is in the expanded profile, be in the range of 100 to 130 degrees, specifically about 120 degrees, the crest having a radius between 0.0005 in. to 0.5 in., the radius of the radiused extension portion and the first and second proximal radius are between 0.0001 in. to 0.75 in., and the distance between the first and second proximal radius being between 0.0005 in. to 0.75 in.; since doing so amount to a mere matter of substitution of known dimensional parameters of stent scaffolds in the art. Furthermore, it is also to be noted that the structure of the stent scaffold of Ramzipoor is identical to the structure of the stent scaffold of the current application at hand, and it has been held that discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  Also, Applicant has not disclosed that any of the specifically mentioned dimensions/ranges set forth in the claim solve any stated problem, and/or are of any particular purpose, or anything beyond “obvious to try” dimensions/ranges; and therefore, it would further have been obvious, and well within the 
Regarding claim 2, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 1, wherein Ramzipoor further teaches the bioresorbable polymer is characterized by a molecular weight from 259,000 g/mol to 2,120,000 g/mol (Ramzipoor: Table 1 & [0093], Lines 15-17) and a crystallinity from 20% to 40% (Ramzipoor: [0012], Line 7; [0047], Lines 7-8 & [0066], Lines 7-8).
Regarding claims 3 and 5, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 1, and though Ramzipoor does not specifically teach the stent scaffold having a wall thickness of 150m and/or 120m; these parameters are considered a mere matter of normal design choice, not involving a novel inventive step.  Ramzipoor teaches by varying the number of dips and/or the duration of each dip, a desired wall thickness can be achieved (Ramzipoor: [0060]).  Hence, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate wall thickness, including 150m and/or 120m, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 3, wherein Ramzipoor further teaches the stent scaffold has a length of 18 mm (Ramzipoor: [0052], Lines 3-4).
Regarding claim 8, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 1, wherein Ramzipoor further teaches the stent scaffold has a wall thickness ranging from 20 m to 1 mm (Ramzipoor: [0060], Line 14; [0082], Line 6 & [0089], Line 6) and a length of 6 mm to 300 mm (Ramzipoor: [0052], Lines 3-4).
Regarding claims 9 and 10, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 1, and though it is not specifically taught that the stent scaffold defines a surface area of 36.2 mm2 over an outer surface of the stent, or a total surface area of 139 mm2; these parameters are a mere matter of normal design choice, not involving a novel inventive step.  As previously mentioned, the surface area of a stent depends on multiple dimensional parameters of a stent, including overall length, overall diameter, strut width, and strut thickness.  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate dimensional parameters for a stent (i.e. length, diameter, strut width, thickness, outer/overall surface area), including having an outer surface area of 36.2 mm2 and an overall/total surface area of 139 mm2, as claimed, depending on the size of the patient, location of use, type of surgery etc., and making such a modification would involve a mere change in the size of a component/the structure, which is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, neither the claims, nor the originally filed specification, give any reason/benefit for, or criticality to, the above mentioned surface area parameters, as opposed to have any other surface area values.  
Regarding claims 15 and 16, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 1, wherein Gregorich further teaches the coupling elements (24), illustrated in Figures 2A and 2B, have a width (Wc) between 0.03mm to 0.20mm (Column In re Aller, 105 USPQ 233.
Regarding claims 17 and 18, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 1, and though it is not specifically disclosed that adjacent coupling elements are longitudinally spaced apart from one another at a distance of 0.136 in.; this parameter is considered to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate spacing between adjacent coupling elements, including a distance of 0.136 in., depending on the stiffness/flexibility parameters needed for the intended use of the stent scaffold.  Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the specific value(s) of spacing between adjacent coupling elements, as opposed to having any other values.  It is also to be noted that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claims 19 and 20, Ramzipoor in view of Gregorich in view of Limon disclose the stent scaffold of claim 1, and though it is not specifically disclosed that each coupling element of the plurality of coupling elements comprises a length of 0.040 in.; this parameter is considered to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate length for the coupling elements, including 0.040 in., depending on the stiffness/flexibility parameters needed for the intended use of the stent scaffold.  Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the specific value(s) of length of the coupling elements, as opposed to having any other values.  Additionally, it is also noted that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 as being unpatentable over the prior art of Ramzipoor in view of Wang in view of Gregorich in view of Limon; stating that none of the prior art teaches or suggests the newly added parameter of the crest having a radius between 0.0005 in. to 0.5in.  Examiner respectfully disagrees with Applicant’s assertion.  As previously mentioned Ramzipoor clearly teaches a stent scaffold that is structurally identical to the structure of the stent scaffold of the current application at hand, including the plurality of circumferential support elements having a crest (C), in addition to all the other structural limitations also set forth in independent claim 1, as illustrated in Figure 16 and modified figure 16, above.  Since the stent scaffold of Ramzipoor is identical to the structure of the stent scaffold of the current application at hand, and that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233; it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate dimensions/ranges for the stent scaffold of Ramzipoor, including the claimed dimensions set forth in independent claim 1, since these dimensions/ranges do not appear to provide any unexpected results and seem to be a mere matter of “obvious to try” dimensions/ranges.  Furthermore, the additional references of Gregorich and Limon are also presented as part of the rejection, in order to show that it is known in art for stent scaffolds to have dimensions/ranges as disclosed in the claim. Thus, it is further obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate dimensions/ranges for the stent scaffold of Ramzipoor, including the dimensions/ranges set forth in independent claim 1, since doing so would amount to a mere matter of substitution of known dimensional parameters of stent scaffolds in the art, and again, it has been held that discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
	Applicant further argues that the specific dimensions/ranges set forth in the claim are not considered to be a matter of normal design choice, involving only routine skill in the art, but instead allow the stent to exhibit particular mechanical characteristics such as a radial strength, recoil or stent retention within the ranges set forth in independent claim 1; Applicant also states “Aller does not give the Office complete freedom to ignore the recited limitations, particularly where the relied upon art (here, Gregorich and Limon) is entirely devoid of any teaching or suggestion of a stent scaffold exhibiting radial strength, recoil, or stent retention within the exact claimed ranges”.  Again, Examiner respectfully disagrees with Applicant’s assertion.  From reviewing the specification of the current application at hand, it seems that the substrate/material of the stent scaffold is what is mostly responsible for exhibiting the above mentioned desired mechanical characteristics.  Furthermore, it is to be noted that the stent scaffold of Ramzipoor is made from material, and in a way, that is very similar, if not identical, to the stent scaffold of the current application at hand.  Additionally, the stent scaffold of Ramzipoor meets all of the above mentioned desirable mechanical properties, specifically a high radial strength between 1.0-1.5 N/mm, a recoil of 2%-5%, and an improved fatigue life (Ramzipoor: [0066], Last 6 lines & [0137], Lines 11-12), and though Ramzipoor does not specifically disclose a stent retention of 0.5-1.5 N, it is disclosed the stent scaffold can be made of poly-L-lactide (Ramzipoor: [0055]); and as explained in previous office actions, the prior art of Wang et al. (US PG Pub. 2012/0290063) teaches a stent comprising poly-L-lactide has a retention force of about 0.35 lb, which equates to about 1.5N (thus, Ramzipoor, in fact, does teach have a stent retention of 0.5 – 1.5N).  Thus, one could argue that if the claimed dimensions/ranges are critical for the stent scaffold to have/meet the above mentioned “desirable mechanical properties” (though Examiner does not concede this notion), then the stent of Ramzipoor must inherently have the same critical dimensions claimed, since the stent of Ramzipoor meets all of the above mentioned “desirable mechanical properties”.  Moreover, paragraph [0152] of the originally filed specification of the current application at hand states “These values (e.g., radial strength, recoil, stent retention, fatigue life, molecular weight, etc.) are expressly applicable to any of the stent embodiments described herein having different wall thickness or other dimensions” (emphasis added).  Thus clearly proving that the parameters of the specific dimensions/ranges, as set forth in independent claim 1, are not considered to be critical in achieving the desired mechanical properties, and are merely a matter of normal design choice, not involving a novel inventive step, but instead, involving only routine skill in the art.  Therefore, the rejection of independent claim 1, and all the claims that depend from it, as being unpatentable over Ramzipoor in view of Wang in view of Gregorich in view of Limon is/are deemed to be proper and the rejection(s) stand(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774